Los hechos están expresados en la opinión.
El Juez Asociado Se. Hutchison-,
emitió la opinión del tribunal.
El apelante fué convicto por un delito de seducción y la única cuestión que se levantó en la apelación fué la de si la declaración de la denunciante debe o nó ser corroborada en cnanto a la promesa de matrimonio.
El único testimonio que en alguna forma tiende a corro-*726horar su declaración sobre este punto es el de José Cortés, que dice:
“Que sabe que ellos se quieren y los vio paseando dos o tres veces por la carretera, pues una noche, en conversación, Sabina, con otras muchachas, frente a la casa del declarante, decía que cuando se ca- < sara con Julio Rosario iban a vivir al campo, y las demás muchachas se echaron a reir. * *
. Que sabe que ellos eran novios por la conversación que tuvo Sabina frente a la casa del declarante y que no lo sabía de ningún otro modo y que no le preguntó nunca a Julio Rosario.”
Apenas parece necesario decir que la declaración así atri-buida a la denunciante, sin que exista insinuación alguna respecto a la fecha de la misma en relación a la de la comi-sión del delito, no puede estimarse como corroboración de su' declaración como testigo en cuanto a la promesa de matri-monio. El padre de la muchacha nada supo siquiera acerca de las supuestas relaciones hasta unos, siete meses después de la fecha alegada en .la acusación, y el requerimiento que hi-ciérale entonces al acusado de que se casara con la muchacha fué por éste rechazado de plano.
“Aun cuando con arreglo a los estatutos la denunciante es -un testigo competente, su declaración, en la mayor parte de las jurisdic-ciones, es insuficiente si la misma no ha sido corroborada; aunque en muchos Estados tal corroboración sólo se requiere respecto a la promesa de matrimonio. Cuando el estatuto requiere la corroboración, ésta debe ser aliunde, y debe dirigirse a las cuestiones sustanciales materia de la controversia.” "Wharton’s Criminal Law, Yol. 3, pa. 2278, Seo. 2110.
“El delito consiste en inducir a una mujer a abandonar la senda de la virtud y obtener su consentimiento para el acto carnal ilícito en virtud- de las promesas hechas en. el momento. La promesa y, en consecuencia de la misma, el rendimiento de su virtud es el quid (gist) del delito.” Putnam v. State, 16 S. W. 97.
Eu el caso de Spenrath v. State, 48 S. W. 192, después de citar la anterior doctrina con aprobación, la Corte Suprema *727de Texas, refiriéndose' a una denunciante en un caso de se-ducción, dice que:
“incumbía al Estado corroborar su declaración en cuanto a dos extremos (issues) vitales.para que pudiera sostenerse una convic-ción : Primero: el acto carnal; y segundo: que este acto carnal £ué conseguido mediante la promesa hecba por el apelante de casarse con la denunciante * *
La única diferencia que existe entre nuestro estatuto y el de Texas y que pudiera tener alguna conexión con el punto a discutir consiste en que el primero dispone que “el acusado no podrá ser declarado convicto por la declaración de la mujer agraviada, a menos que su declaración se corrobore con otras pruebas,” mientras que el último (el de Texas) especifica que “no podrá obtenerse una convicción por la declaración de dicha mujer, a menos que la misma esté co-rroborada por otra prueba que tienda a conectar al acusado con el delito imputado.”
Si bien es cierto que, desde luego, no es necesario que la declaración de la mujer perjudicada esté corroborada, en todos sus detalles, ni siquiera quizá en cuanto a los elementos de menos importancia del delito según lo define nuestro Código Penal, sin embargo al sostener que ninguna evidencia aliunde se requiere respecto a cualquiera de los dos vitales elementos supra-mencionados sería en efecto borrar, mediante legisla-ción judicial, el artículo 250 de nuestro Código de Enjuicia-miento Criminal.
La sentencia apelada debe ser revocada y absuelto el acusado.
Revocada la sentencia. apelada y absuelto el acusado.
Jueces concurentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.